                                                                              FORM 1
                                                                                                                                                         Page No:     1
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES

Case No.:                       17-40653                                                                     Trustee Name:                            Charles L. Wells, III
Case Name:                      NUNNER, JOSEF J. AND NUNNER, ELSA M.                                         Date Filed (f) or Converted (c):         01/18/2017 (f)
For the Period Ending:          03/31/2019                                                                   §341(a) Meeting Date:                    02/23/2017
                                                                                                             Claims Bar Date:                         06/06/2017
                            1                                   2                     3                                4                          5                        6
                     Asset Description                     Petition/              Estimated Net Value             Property                Sales/Funds               Asset Fully
                      (Scheduled and                     Unscheduled             (Value Determined by             Abandoned               Received by              Administered
                 Unscheduled (u) Property)                  Value                       Trustee,            OA =§ 554(a) abandon.          the Estate                  (FA)/
                                                                                Less Liens, Exemptions,                                                            Gross Value of
                                                                                   and Other Costs)                                                                 Remaining

 Ref. #
1       Single-family home 1147 Knob                           $540,000.00                     $7,149.29                                           $7,149.29                     FA
        Creek Drive Rochester MI
        48306-0000 Oakland
2       2010 Mercedes ML350                                     $15,000.00                          $0.00                                               $0.00                    FA
3         2004 Mercedes CL500 68000                                 $7,000.00                       $0.00                                             $975.00                    FA
          MILES
4         Furniture/Furnishings/Household                           $4,000.00                       $0.00                                               $0.00                    FA
          Items
5         Household Electronics:                                     $500.00                        $0.00                                               $0.00                    FA
          Televisions/Misc
6         Clothing                                                   $300.00                        $0.00                                               $0.00                    FA
7         Clothing                                                   $400.00                        $0.00                                               $0.00                    FA
8         Wedding Band/Misc Nominal                                  $500.00                        $0.00                                               $0.00                    FA
          Jewlery
9         Wedding RIng/Misc Nominal                                 $1,200.00                       $0.00                                               $0.00                    FA
          Jewelry
10        Cash                                                        $20.00                        $0.00                                               $0.00                    FA
Asset Notes:         Included in Asset 13
11     Checking Comerica Bank:                                        $60.63                        $0.00                                               $0.00                    FA
       Checking Acct Ending 7099
Asset Notes:    Included in Asset 13
12     Checking Comerica Bank:                                        $90.26                        $0.00                                               $0.00                    FA
       Checking Account Ending 6124
Asset Notes:    Included in Asset 13
13     Settlement in non-exempt cash               (u)                 $0.00                     $342.80                                              $342.50                    FA
       and Comerica accounts
Asset Notes:    Includes Assets 10, 11 and 12
14        Promissory Note - Receivable             (u)          $87,500.00                    $87,500.00                                         $60,000.00               $27,500.00
15        Promissory note payments                 (u)                 $0.00                   $5,000.00                                           $5,000.00                     FA
          received by Debtor after filing


TOTALS (Excluding unknown value)                                                                                                            Gross Value of Remaining Assets
                                                              $656,570.89                     $99,992.09                                        $73,466.79                $27,500.00



 Major Activities affecting case closing:
    05/15/2018     Order Concerning Exemption in real property entered - initial payment of $3,000 payment due by 6/1/18, three payments of $1,000 monthly
                   due after that.
    11/16/2017     Order regarding exemption in vehicle entered - Debtor to retain vehicle and pay estate $975 for same.
    06/14/2017     Order Compelling Debtors to turn over payments previously received under Promissory Note entered.
    05/23/2017     Motion to Compel Turnover Nonexempt Property of the estate filed for turnover of payments previously received under Promissory Note.
    05/08/2017     Receiving payments on promissory note
    04/12/2017     Order Concerning Debtors' Claims of Exemptions entered - claim of exemption in 2004 Mercedes denied, claim of exemption in real property
                   allowed except to the extent of any joint marital debt, non-exempt cash and bank deposits to be turned over to the estate.
    03/20/2017     Attorney for trustee reviewing documentation
                       17-40653-mbm               Doc 100             Filed 05/04/19          Entered 05/04/19 09:36:49                         Page 1 of 7
                                                                       FORM 1
                                                                                                                                           Page No:     2
                                                   INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                    ASSET CASES

Case No.:                    17-40653                                                           Trustee Name:                           Charles L. Wells, III
Case Name:                   NUNNER, JOSEF J. AND NUNNER, ELSA M.                               Date Filed (f) or Converted (c):        01/18/2017 (f)
For the Period Ending:       03/31/2019                                                         §341(a) Meeting Date:                   02/23/2017
                                                                                                Claims Bar Date:                        06/06/2017
                         1                                2               3                               4                         5                       6
                 Asset Description                   Petition/         Estimated Net Value           Property                Sales/Funds              Asset Fully
                  (Scheduled and                   Unscheduled        (Value Determined by           Abandoned               Received by             Administered
             Unscheduled (u) Property)                Value                  Trustee,          OA =§ 554(a) abandon.          the Estate                 (FA)/
                                                                     Less Liens, Exemptions,                                                         Gross Value of
                                                                        and Other Costs)                                                              Remaining



Initial Projected Date Of Final Report (TFR):        04/27/2019                           /s/ CHARLES L. WELLS, III
Current Projected Date Of Final Report (TFR):        04/30/2020                           CHARLES L. WELLS, III




                  17-40653-mbm                  Doc 100       Filed 05/04/19       Entered 05/04/19 09:36:49                       Page 2 of 7
                                                                                                                                             Page No: 1
                                                                            FORM 2
                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     17-40653                                                            Trustee Name:                       Charles L. Wells, III
Case Name:                   NUNNER, JOSEF J. AND NUNNER, ELSA M.                                Bank Name:                          Bank of Texas
Primary Taxpayer ID #:       **-***3402                                                          Checking Acct #:                    ******3264
Co-Debtor Taxpayer ID #:     **-***3403                                                          Account Title:
For Period Beginning:        04/01/2018                                                          Blanket bond (per case limit):      $2,000,000.00
For Period Ending:           03/31/2019                                                          Separate bond (if applicable):


     1                 2                3                                   4                                        5                6                   7

Transaction      Check /            Paid to/             Description of Transaction              Uniform          Deposit        Disbursement        Balance
   Date           Ref. #         Received From                                                  Tran Code           $                 $


04/28/2017           (13)   ELISABETH NUNNER            Pmt p/o 4/12/17                         1229-000            $342.50                $0.00               $342.50
05/08/2017           (14)   Ferndale Honda              Pmt per promissory note                 1221-000          $2,500.00                $0.00              $2,842.50
05/08/2017           (14)   Ferndale Honda              Pmt per promissory note                 1221-000          $2,500.00                $0.00              $5,342.50
05/31/2017                  Bank of Texas               Account Analysis Fee                    2600-000                 $0.00             $6.22              $5,336.28
06/09/2017           (14)   Ferndale Honda              Pmt per promissory note                 1221-000          $2,500.00                $0.00              $7,836.28
06/30/2017                  Bank of Texas               Account Analysis Fee                    2600-000                 $0.00            $10.67              $7,825.61
07/10/2017           (15)   Elisabeth Nunner            Pmt p/o 6/14/17                         1221-000          $2,500.00                $0.00          $10,325.61
07/12/2017           (14)   Ferndale Honda              Pmt per promissory note                 1221-000          $2,500.00                $0.00          $12,825.61
07/31/2017                  Bank of Texas               Account Analysis Fee                    2600-000                 $0.00            $17.23          $12,808.38
08/15/2017           (14)   Ferndale Honda              Pmt per promissory note                 1221-000          $2,500.00                $0.00          $15,308.38
08/22/2017           (15)   Elisabeth Nunner            Pmt p/o 6/14/17                         1221-000            $500.00                $0.00          $15,808.38
08/31/2017                  Bank of Texas               Account Analysis Fee                    2600-000                 $0.00            $22.82          $15,785.56
09/07/2017           (14)   Ferndale Honda              Pmt per promissory note                 1221-000          $2,500.00                $0.00          $18,285.56
09/29/2017                  Bank of Texas               Account Analysis Fee                    2600-000                 $0.00            $27.24          $18,258.32
10/02/2017        3001      Gold, Lange & Majoros       Attorney for Trustee fees p/o           3210-000                 $0.00       $6,000.00            $12,258.32
                            P.C.                        10/2/17
10/02/2017        3002      Gold, Lange & Majoros       Attorney for Trustee expenses p/o       3220-000                 $0.00            $57.28          $12,201.04
                            P.C.                        10/2/17
10/09/2017           (14)   FERNDALE HONDA              Pmt on Promissory Note                  1221-000          $2,500.00                $0.00          $14,701.04
10/14/2017           (15)   Elisabeth and Josef         Pmt p/o 6/14/17                         1221-000          $2,000.00                $0.00          $16,701.04
                            Nunner
10/31/2017                  Bank of Texas               Account Analysis Fee                    2600-000                 $0.00            $29.41          $16,671.63
11/10/2017           (14)   Ferndale Honda              Pmt per promissory note                 1221-000          $2,500.00                $0.00          $19,171.63
11/20/2017                  Pinnacle Bank               Transfer Funds                          9999-000                 $0.00      $19,171.63                   $0.00




                  17-40653-mbm                    Doc 100    Filed 05/04/19             Entered 05/04/19 09:36:49                 Page 3 of 7
                                                                                            SUBTOTALS             $25,342.50               $25,342.50
                                                                                                                                                     Page No: 2
                                                                             FORM 2
                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       17-40653                                                                   Trustee Name:                       Charles L. Wells, III
Case Name:                     NUNNER, JOSEF J. AND NUNNER, ELSA M.                                       Bank Name:                          Bank of Texas
Primary Taxpayer ID #:         **-***3402                                                                 Checking Acct #:                    ******3264
Co-Debtor Taxpayer ID #:       **-***3403                                                                 Account Title:
For Period Beginning:          04/01/2018                                                                 Blanket bond (per case limit):      $2,000,000.00
For Period Ending:             03/31/2019                                                                 Separate bond (if applicable):


     1                2                  3                                      4                                             5               6                   7

Transaction        Check /             Paid to/           Description of Transaction                  Uniform              Deposit       Disbursement         Balance
   Date             Ref. #          Received From                                                    Tran Code               $                $



                                                TOTALS:                                                                    $25,342.50       $25,342.50                  $0.00
                                                    Less: Bank transfers/CDs                                                    $0.00       $19,171.63
                                                Subtotal                                                                   $25,342.50        $6,170.87
                                                    Less: Payments to debtors                                                   $0.00            $0.00
                                                Net                                                                        $25,342.50        $6,170.87




For the period of 04/01/2018 to 03/31/2019                            For the entire history of the account between 04/28/2017 to 3/31/2019

Total Compensable Receipts:                                $0.00      Total Compensable Receipts:                                    $25,342.50
Total Non-Compensable Receipts:                            $0.00      Total Non-Compensable Receipts:                                     $0.00
Total Comp/Non Comp Receipts:                              $0.00      Total Comp/Non Comp Receipts:                                  $25,342.50
Total Internal/Transfer Receipts:                          $0.00      Total Internal/Transfer Receipts:                                   $0.00


Total Compensable Disbursements:                           $0.00      Total Compensable Disbursements:                                $6,170.87
Total Non-Compensable Disbursements:                       $0.00      Total Non-Compensable Disbursement                                  $0.00
Total Comp/Non Comp Disbursements:                         $0.00      Total Comp/Non Comp Disbursement                                $6,170.87
Total Internal/Transfer Disbursements:                     $0.00      Total Internal/Transfer Disbursements:                         $19,171.63




                   17-40653-mbm                Doc 100         Filed 05/04/19           Entered 05/04/19 09:36:49                          Page 4 of 7
                                                                                                                                                 Page No: 3
                                                                             FORM 2
                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                     17-40653                                                                Trustee Name:                       Charles L. Wells, III
Case Name:                   NUNNER, JOSEF J. AND NUNNER, ELSA M.                                    Bank Name:                          Pinnacle Bank
Primary Taxpayer ID #:       **-***3402                                                              Checking Acct #:                    ******0028
Co-Debtor Taxpayer ID #:     **-***3403                                                              Account Title:                      DDA

For Period Beginning:        04/01/2018                                                              Blanket bond (per case limit):      $2,000,000.00
For Period Ending:           03/31/2019                                                              Separate bond (if applicable):


     1                 2                 3                                    4                                          5                6                   7

Transaction      Check /            Paid to/              Description of Transaction                 Uniform          Deposit        Disbursement        Balance
   Date           Ref. #         Received From                                                      Tran Code           $                 $


11/20/2017                  Bank of Texas                Transfer Funds                             9999-000          $19,171.63               $0.00          $19,171.63
12/04/2017           (3)    Elisabeth Nunner             Pmt p/o 11/16/17                           1129-000            $975.00                $0.00          $20,146.63
12/04/2017                  Pinnacle Bank                Pinnacle Analysis                          2600-000                 $0.00            $10.98          $20,135.65
12/15/2017           (14)   Ferndale Honda               Pmt on Promissory Note                     1221-000           $2,500.00               $0.00          $22,635.65
12/20/2017        5001      Insurance Partners           Bond Payment                               2300-000                 $0.00             $7.93          $22,627.72
                            Agency, Inc.
12/30/2017        5002      Gold, Lange & Majoros        Attorney for Trustee fees p/o              3210-000                 $0.00       $7,425.00            $15,202.72
                            P.C.                         12/29/17
01/08/2018                  Pinnacle Bank                Pinnacle Analysis                          2600-000                 $0.00            $30.13          $15,172.59
01/09/2018           (14)   Ferndale Honda               Pmt per promissory note                    1221-000           $2,500.00               $0.00          $17,672.59
02/06/2018                  Pinnacle Bank                Pinnacle Analysis                          2600-000                 $0.00            $30.46          $17,642.13
02/19/2018           (14)   Ferndale Honda               Pmt per promissory note                    1221-000           $2,500.00               $0.00          $20,142.13
03/05/2018                  Pinnacle Bank                Pinnacle Analysis                          2600-000                 $0.00            $25.73          $20,116.40
03/12/2018           (14)   Ferndale Honda               Pmt per promissory note                    1221-000           $2,500.00               $0.00          $22,616.40
03/30/2018                  Pinnacle Bank                Pinnacle Analysis                          2600-000                 $0.00            $33.30          $22,583.10
04/11/2018           (14)   Ferndale Honda               Pmt per Promissory Note                    1221-000           $2,500.00               $0.00          $25,083.10
04/30/2018                  Pinnacle Bank                Pinnacle Analysis                          2600-000                 $0.00            $37.64          $25,045.46
05/07/2018           (14)   Ferndale Honda               Pmt per promissory note                    1221-000           $2,500.00               $0.00          $27,545.46
05/23/2018           (1)    Elisabeth & Josef Nunner     Pmt p/o 5/15/18                            1110-000           $3,000.00               $0.00          $30,545.46
05/31/2018                  Pinnacle Bank                Pinnacle Analysis                          2600-000                 $0.00            $44.34          $30,501.12
06/04/2018        5003      Internal Revenue Service     Pmt p/o 6/4/18                             5800-000                 $0.00      $14,000.00            $16,501.12
06/07/2018           (14)   Ferndale Honda               Pmt per Promissory Note                    1221-000           $2,500.00               $0.00          $19,001.12
06/28/2018        5004      Michigan Department of       Pmt p/o 6/26/18                            5800-000                 $0.00       $2,115.64            $16,885.48
                            Treasury
06/29/2018                  Pinnacle Bank                Pinnacle Analysis                          2600-000                 $0.00            $41.55          $16,843.93
07/03/2018           (1)    Elisabeth and Josef          Pmt p/o 11/16/17                           1110-000           $1,000.00               $0.00          $17,843.93
                            Nunner
07/03/2018        5005      Charles L. Wells, III        Pmt p/o 7/3/18                             2100-000                 $0.00       $3,531.64            $14,312.29
07/09/2018           (14)   Ferndale Honda               Pmt per Promissory Note                    1221-000           $2,500.00               $0.00          $16,812.29
07/31/2018                  Pinnacle Bank                Pinnacle Analysis                          2600-000                 $0.00            $27.96          $16,784.33
08/01/2018           (1)    Elisabeth and Josef          Pmt p/o 5/15/18                            1110-000           $1,000.00               $0.00          $17,784.33
                            Nunner
08/06/2018           (14)   Ferndale Honda               Pmt per promissory note                    1221-000           $2,500.00               $0.00          $20,284.33
08/07/2018        5006      Gold, Lange & Majoros        Attorney for trustee fees p/o 8/7/18       3210-000                 $0.00       $6,833.00            $13,451.33
                            P.C.
08/07/2018        5007      Gold, Lange & Majoros        Attorney for trustee expenses p/o          3220-000                 $0.00         $187.55            $13,263.78
                            P.C.                         8/7/18
08/29/2018           (1)    Elisabeth and Josef          Pmt p/o 5/15/18                            1110-000           $1,000.00               $0.00          $14,263.78
                            Nunner

                  17-40653-mbm                    Doc 100     Filed 05/04/19              Entered 05/04/19 09:36:49                   Page 5 of 7
                                                                                                SUBTOTALS             $49,646.63               $34,382.85
                                                                                                                                                         Page No: 4
                                                                                 FORM 2
                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       17-40653                                                                      Trustee Name:                       Charles L. Wells, III
Case Name:                     NUNNER, JOSEF J. AND NUNNER, ELSA M.                                          Bank Name:                          Pinnacle Bank
Primary Taxpayer ID #:         **-***3402                                                                    Checking Acct #:                    ******0028
Co-Debtor Taxpayer ID #:       **-***3403                                                                    Account Title:                      DDA

For Period Beginning:          04/01/2018                                                                    Blanket bond (per case limit):      $2,000,000.00
For Period Ending:             03/31/2019                                                                    Separate bond (if applicable):


     1                 2                 3                                         4                                             5                6                   7

Transaction        Check /             Paid to/              Description of Transaction                  Uniform              Deposit        Disbursement        Balance
   Date             Ref. #          Received From                                                       Tran Code               $                 $


08/31/2018                   Pinnacle Bank                   Pinnacle Analysis                          2600-000                     $0.00            $23.75          $14,240.03
09/07/2018           (14)    Ferndale Honda                  Pmt per Promissory note                    1221-000               $2,500.00               $0.00          $16,740.03
10/01/2018           (1)     Elisabeth and Josef             Pmt p/o 5/15/18                            1110-000               $1,149.29               $0.00          $17,889.32
                             Nunner
10/05/2018           (14)    Ferndale Honda                  Pmt per Promissory Note                    1221-000               $2,500.00               $0.00          $20,389.32
11/07/2018           (14)    Ferndale Honda                  Pmt per Promissory Note                    1221-000               $2,500.00               $0.00          $22,889.32
12/12/2018         5008      Insurance Partners              Bond Payment                               2300-000                     $0.00             $7.93          $22,881.39
                             Agency, Inc.
12/17/2018           (14)    Ferndale Honda                  Pmt per promissory note                    1221-000               $2,500.00               $0.00          $25,381.39
12/20/2018         5009      Michigan Department of          Pmt p/o 12/4/18                            5800-000                     $0.00       $1,312.78            $24,068.61
                             Treasury
12/20/2018         5010      Internal Revenue Service        Pmt p/o 12/4/18                            5800-000                     $0.00       $8,687.22            $15,381.39
01/09/2019           (14)    Ferndale Honda                  Pmt per Promissory Note                    1221-000               $2,500.00               $0.00          $17,881.39
02/13/2019           (14)    Ferndale Honda                  Pmt per Promissory Note                    1221-000               $2,500.00               $0.00          $20,381.39
03/06/2019           (14)    Ferndale Honda                  Pmt per promissory note                    1221-000               $2,500.00               $0.00          $22,881.39
03/06/2019         5011      Gold, Lange & Majoros           Pmt p/o 3/5/19                             3210-000                     $0.00       $2,677.50            $20,203.89
                             P.C.
03/06/2019         5012      Gold, Lange & Majoros           Pmt p/o 3/5/19                             3220-000                     $0.00           $104.94          $20,098.95
                             P.C.
03/17/2019         5013      Michigan Department of          Pmt p/o 3/15/19                            7200-000                     $0.00       $1,312.78            $18,786.17
                             Treasury
03/17/2019         5014      Internal Revenue Service        pmt p/o 3/15/19                            5800-000                     $0.00       $8,687.22            $10,098.95

                                                   TOTALS:                                                                    $67,295.92        $57,196.97                $10,098.95
                                                       Less: Bank transfers/CDs                                               $19,171.63             $0.00
                                                   Subtotal                                                                   $48,124.29        $57,196.97
                                                       Less: Payments to debtors                                                   $0.00             $0.00
                                                   Net                                                                        $48,124.29        $57,196.97




For the period of 04/01/2018 to 03/31/2019                               For the entire history of the account between 11/20/2017 to 3/31/2019

Total Compensable Receipts:                              $37,149.29      Total Compensable Receipts:                                    $48,124.29
Total Non-Compensable Receipts:                               $0.00      Total Non-Compensable Receipts:                                     $0.00
Total Comp/Non Comp Receipts:                            $37,149.29      Total Comp/Non Comp Receipts:                                  $48,124.29
Total Internal/Transfer Receipts:                             $0.00      Total Internal/Transfer Receipts:                              $19,171.63


Total Compensable Disbursements:                         $49,633.44      Total Compensable Disbursements:                               $57,196.97
Total Non-Compensable Disbursements:                          $0.00      Total Non-Compensable Disbursement                                  $0.00
Total Comp/Non Comp Disbursements:                       $49,633.44      Total Comp/Non Comp Disbursement                               $57,196.97
Total Internal/Transfer Disbursements:                        $0.00      Total Internal/Transfer Disbursements:                              $0.00



                   17-40653-mbm                    Doc 100        Filed 05/04/19           Entered 05/04/19 09:36:49                          Page 6 of 7
                                                                                                                                                   Page No: 5
                                                                           FORM 2
                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       17-40653                                                                 Trustee Name:                       Charles L. Wells, III
Case Name:                     NUNNER, JOSEF J. AND NUNNER, ELSA M.                                     Bank Name:                          Pinnacle Bank
Primary Taxpayer ID #:         **-***3402                                                               Checking Acct #:                    ******0028
Co-Debtor Taxpayer ID #:       **-***3403                                                               Account Title:                      DDA

For Period Beginning:          04/01/2018                                                               Blanket bond (per case limit):      $2,000,000.00
For Period Ending:             03/31/2019                                                               Separate bond (if applicable):


     1                2                  3                                 4                                               5                6                   7

Transaction        Check /             Paid to/         Description of Transaction                  Uniform              Deposit       Disbursement         Balance
   Date             Ref. #          Received From                                                  Tran Code               $                $


                                                                                                                             NET               NET               ACCOUNT
                                                     TOTAL - ALL ACCOUNTS                                                DEPOSITS         DISBURSE              BALANCES

                                                                                                                      $73,466.79         $63,367.84                 $10,098.95




For the period of 04/01/2018 to 03/31/2019                          For the entire history of the account between 11/20/2017 to 3/31/2019

Total Compensable Receipts:                         $37,149.29      Total Compensable Receipts:                                    $73,466.79
Total Non-Compensable Receipts:                          $0.00      Total Non-Compensable Receipts:                                     $0.00
Total Comp/Non Comp Receipts:                       $37,149.29      Total Comp/Non Comp Receipts:                                  $73,466.79
Total Internal/Transfer Receipts:                        $0.00      Total Internal/Transfer Receipts:                              $19,171.63


Total Compensable Disbursements:                    $49,633.44      Total Compensable Disbursements:                               $63,367.84
Total Non-Compensable Disbursements:                     $0.00      Total Non-Compensable Disbursements:                                $0.00
Total Comp/Non Comp Disbursements:                  $49,633.44      Total Comp/Non Comp Disbursements:                             $63,367.84
Total Internal/Transfer Disbursements:                   $0.00      Total Internal/Transfer Disbursements:                         $19,171.63




                                                                                               /s/ CHARLES L. WELLS, III
                                                                                               CHARLES L. WELLS, III




                   17-40653-mbm                Doc 100      Filed 05/04/19            Entered 05/04/19 09:36:49                          Page 7 of 7
